FMI Common Stock Fund FMIMX Quarter-End Positions 03/31/2010 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF NET ASSETS AMG Affiliated Managers Group, Inc. 3.21 ATK Alliant Techsystems Inc. 1.74 ATR AptarGroup, Inc. 2.28 ARW Arrow Electronics, Inc. 3.62 BECN Beacon Roofing Supply, Inc. 1.34 BEC Beckman Coulter, Inc. 2.26 BMS Bemis Company, Inc. 1.90 WRB Berkley W.R. Corp. 1.99 BIO Bio-Rad Laboratories, Inc. 1.08 BRS Bristow Group, Inc. 2.20 11133T103 BR Broadridge Financial Solutions Inc. 1.74 14170T101 CFN CareFusion Corp. 1.00 CSL Carlisle Companies Inc. 2.47 CTAS Cintas Corp. 2.15 CLC CLARCOR Inc. 0.31 CVD Covance Inc. 2.85 DRC Dresser-Rand Group, Inc. 2.07 DST DST Systems, Inc. 1.74 FDO Family Dollar Stores, Inc. 3.78 FLO Flowers Foods, Inc. 0.04 AJG Gallagher, Arthur J. & Co. 2.62 IT Gartner, Inc. 0.84 GGG Graco Inc. 1.46 GPI Group 1 Automotive, Inc. 1.31 HHS Harte-Hanks, Inc. 2.07 JKHY Jack Henry & Associates, Inc. 2.56 JBHT Hunt (J.B.) Transport Services, Inc. 2.58 KEX Kirby Corp. 2.02 KFY Korn/Ferry International 1.16 MDP Meredith Corp. 2.59 MSA Mine Safety Appliances Co. 0.55 MOLXA Molex Inc. Cl A 2.33 ORI Old Republic International Corp. 2.33 PDCO Patterson Companies Inc. 3.45 PETM PetSmart, Inc. 2.35 PICO PICO Holdings Inc. 1.02 PL Protective Life Corp. 2.87 RDK Ruddick Corp. 1.50 SCSC ScanSource, Inc. 1.95 SIAL Sigma-Aldrich Corp. 2.32 JOE St. Joe Co. (The) 1.11 SM St. Mary Land & Exploration Co. 2.68 USTR United Stationers Inc. 1.63 VAL Valspar Corp. 1.66 WST West Pharmaceutical Services, Inc. 0.99 WINN Winn-Dixie Stores, Inc. 1.28 Cash and Cash Equivalents
